IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


MARC BENNER, DANIEL COYLE, AND               :   No. 407 EAL 2019
ROBERT SMITH,                                :
                                             :
                   Petitioners               :   Petition for Allowance of Appeal
                                             :   from the Order of the
                                             :   Commonwealth Court
             v.                              :
                                             :
                                             :
PENNSYLVANIA LIQUOR CONTROL                  :
BOARD,                                       :
                                             :
                   Respondent                :


                                     ORDER



PER CURIAM

     AND NOW, this 27th day of January, 2020, the Petition for Allowance of Appeal is

DENIED.